DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on trademark applications filed in the European Union Intellectual Property Office (EUIPO) on 8/17/2020. It is noted, however, that applicant has not filed a certified copy of the EM008123244-0010 and EM008123244-0015 applications as required by 37 CFR 1.55.
In this case, copies of the trademark registrations EM008123244-0010 and EM008123244-0015 have been submitted, however these are not certified copies of foreign patent applications. As stated in 35 U.S.C. 119(a), “An application for patent for an invention filed in this country by any person who has, or whose legal representatives or assigns have, previously regularly filed an application for a patent for the same invention in a foreign country which affords similar privileges in the case of applications filed in the United States or to citizens of the United States, or in a WTO member country, shall have the same effect as the same application would have if filed in this country on the date on which the application for patent for the same invention was first filed in such foreign country, if the application in this country is filed within 12 months from the earliest date on which such foreign application was filed” (emphasis added). In other words, since the prior EM008123244-0010 and EM008123244-0015 documents are trademarks and not prior patent applications, this does not constitute a proper claim for priority to a prior foreign patent application.

Preliminary Amendment
The preliminary amendment filed 6/30/2021 has been entered.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claims 1, 4-5, 8-9, 11, and 20 are objected to because of the following informalities:  
Regarding claims 1, 11, and 20, the limitation “a second vertical sidewall and a horizontal floor joining the first and second sidewalls” in lines 3-4 of the claims is grammatically incorrect. The Examiner respectfully suggests amending it to be --a second vertical sidewall, and a horizontal floor joining the first and second sidewalls-- to correct the typographical error.
Regarding claim 1, there are two limitations listed as “b)” in lines 10-11 of the claim. The Examiner respectfully suggests amending it to be --b) fastening to a surface, and c
Regarding claims 4, 11, and 20, the limitation “a tightening element having a substantially U-shaped cross-section wherein the tightening element is configured…” in lines 3-4 of Claim 4 and lines 11-12 of Claim 11 and 20, respectively, is grammatically incorrect. The Examiner respectfully suggests amending it to be --a tightening element having a substantially U-shaped cross-section, wherein the tightening element is configured…-- to correct the typographical error and more clearly separate the two limitations.
Regarding claims 4, 11, and 20, the limitation “a surface bracket having a substantially U-shaped cross-section wherein the surface bracket is configured for fastening to the surface” in lines 6-7 of Claim 4, lines 14-15 of Claim 11, and lines 18-19 of Claim 20, respectively, is grammatically incorrect. The Examiner respectfully suggests amending it to be --a surface bracket having a substantially U-shaped cross-section, wherein the surface bracket is configured for fastening to the surface-- to correct the typographical error and more clearly separate the two limitations.
Regarding claim 5, the extra space between the words “tightening” and “element” in line 1 of the claim should be deleted.
Regarding claims 8-9, the extra space between the words “ surface” and “bracket” in line 1 of both claims should be deleted.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “coupling to a pair of grooves in the metal extrusion selected from the group: the first groove, the second groove, the third groove and the fourth groove” in lines 8-10 of the claim renders the claim indefinite because it recites an improper Markush group. See MPEP § 2173.05(h) I. Ex parte Markush, 1925 C.D. 126 (Comm’r Pat. 1925).
Alternative expressions are permitted if they present no uncertainty or ambiguity with respect to the question of scope or clarity of the claims. However, in this case it is unclear if the group is a closed group due to the absence of the phrase “consisting of”.
Further, while not contributing to indefiniteness, the limitation is grammatically incorrect due to the absence of a comma (“,”) before the conjunction “and” in line 9.
The Examiner respectfully suggests amending it to be --coupling to a pair of grooves in the metal extrusion selected from the group consisting of: the first groove, the second groove, the third groove, and the fourth groove-- to clarify that the group is closed and to correct the typographical error.

Claims 2-3 are rejected due to their dependence on indefinite Claim 1.

Regarding claims 4, 11, and 20, the limitation “wherein the tightening element is configured for coupling to a pair of grooves in the metal extrusion selected from the group: the first groove, the second groove, the third groove and the fourth groove” in lines 3-5 of Claim 4, lines 11-13 of Claims 11 and 20, respectively, renders the claims indefinite because they recite an improper Markush group. See MPEP § 2173.05(h) I. Ex parte Markush, 1925 C.D. 126 (Comm’r Pat. 1925).
Alternative expressions are permitted if they present no uncertainty or ambiguity with respect to the question of scope or clarity of the claims. However, in this case it is unclear if the group is a closed group due to the absence of the phrase “consisting of”.
Further, while not contributing to indefiniteness, the limitation is grammatically incorrect due to the absence of a comma (“,”) before the conjunction “and” in line 5 of Claim 4 and line 14 of Claims 11 and 20, respectively.
The Examiner respectfully suggests amending it to be --wherein the tightening element is configured for coupling to a pair of grooves in the metal extrusion selected from the group consisting of: the first groove, the second groove, the third groove, and the fourth groove-- to clarify that the group is closed and to correct the typographical error.

Claims 5-10 are rejected due to their dependence on indefinite Claims 1 and 4.

Claims 12-19 are rejected due to their dependence on indefinite Claim 11.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al. (US 2010/0328945, hereinafter “Song”).
Regarding claim 1, Song discloses a surface-mounted linear lighting system (LED lamp; see Figs. 1-5; Abstract; par. [0016]) comprising a metal extrusion (housing 10 is integrally formed of a metal and is preferably an aluminum extrusion; see Figs. 1-5; para. [0016]-[0017]) comprising a) an elongated element having a substantially U-shaped cross-section comprising a first vertical sidewall, a second vertical sidewall, and a horizontal floor joining the first and second sidewalls (the metal extrusion 10 is an elongated housing having a U-shaped cross-section defined by first and second vertical sidewalls which are sized to receive a lens plate 30 and a light emitting module 20 therebetween and which each include symmetrical grooves 18 on external sides thereof, and a horizontal floor connecting the first and second vertical sidewalls and which includes a plurality of fins 14 and fixing plates 16; see Figs. 1-5; para. [0016]-[0022]), b) a first groove on an exterior of the first vertical sidewall (the two vertical sidewalls each comprise identical elongated grooves 18 on exterior sides thereof; see Figs. 1-5; par. [0020]), c) a second groove on an exterior of the horizontal floor (the horizontal floor comprises two pairs of separated fixing plates 16 which define second and third grooves which engage with fixing assemblies 40 via corresponding fasteners; see Figs. 1-5; para. [0016]-[0017], [0019]-[0020]), d) a third groove on the exterior of the horizontal floor (the horizontal floor comprises two pairs of separated fixing plates 16 which define second and third grooves which engage with fixing assemblies 40 via corresponding fasteners; see Figs. 1-5; para. [0016]-[0017], [0019]-[0020]), and e) a fourth groove on an exterior of the second vertical sidewall (the two vertical sidewalls each comprise identical elongated grooves 18 on exterior sides thereof; see Figs. 1-5; par. [0020]); and a plurality of articulating fasteners configured for a) coupling to a pair of grooves in the metal extrusion selected from the group consisting of the first groove, the second groove, the third groove, and the fourth groove, b) fastening to a surface, and c) providing a hinged connection between the metal extrusion and the surface (fixing assemblies 40 comprise a first fixing member 42 and a second fixing member 44, the first fixing member engaging with the second and third grooves defined by the pairs of separated fixing plates 16 via corresponding fasteners extending through holes in first mounting portion 422, and the second fixing member including a second mounting portion having through holes 4420 therein for fixing the LED lamp to a surface, which provides a hinged connection about which the LED lamp can be adjusted relative to the surface; see Figs. 1-5; para. [0016]-[0017], [0019]-[0020], [0023]-[0026]).

Regarding claim 2, Song discloses wherein the first groove is located at or near a top of the first vertical sidewall and wherein the fourth groove is located at or near a top of the second vertical sidewall (the first and fourth grooves 18 are each located near the top of the first and second sidewalls; see Figs. 1-5; par. [0020]).

Regarding claim 3, Song discloses wherein the second groove is located at or near the first vertical sidewall and wherein the third groove is located at or near the second vertical sidewall (the second and third grooves located between the pairs of separated fixing plates 16 are each located at or near the first and second vertical sidewalls; see Figs. 1-5; para. [0016]-[0017], [0019]-[0020]).

Allowable Subject Matter
Claims 4-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 11-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the Prior Art taken as a whole fails to specifically disclose or suggest, in combination, “The surface-mounted linear lighting system of claim 3, wherein each of the plurality of articulating fasteners comprises a) a tightening element having a substantially U-shaped cross-section, wherein the tightening element is configured for coupling to a pair of grooves in the metal extrusion selected from the group consisting of: the first groove, the second groove, the third groove, and the fourth groove; and b) a surface bracket having a substantially U-shaped cross-section, wherein the surface bracket is configured for fastening to the surface, and hingedly coupling to the tightening element” (emphasis added).
Although surface-mounted linear lighting systems are known, as evidenced by the Prior Art already of record, no Prior Art was found teaching individually, or suggesting in combination, all the features of Applicant’s invention, in particular the above limitations in combination with the remaining features of the claim, and there would be no motivation, absent the Applicant’s own disclosure, to modify the references in the manner distinctly and specifically called for in the combination as claimed in Claim 4.

Claims 5-10 depend on Claim 4.

Regarding claim 11, the claim is considered to recite allowable subject matter for the same reasons discussed above with regards to Claim 4.

Claims 12-19 depend on Claim 11.

Regarding claim 20, the claim is considered to recite allowable subject matter for the same reasons discussed above with regards to Claims 4 and 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Johnson (US 2020/0132284), Wu et al. (US 2017/0370537), and Song et al. (US 2011/0002120)  all disclose linear lighting systems comprising an elongated housing having a plurality of grooves and a plurality of articulating fasteners which couple to a pair of grooves to provide a hinged connection between the housing and an external surface, and Chan et al. (US 8,764,220) discloses a linear lighting system comprising an elongated having at least four grooves, including two grooves on the horizontal floor joining the two vertical sidewalls of the housing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609. The examiner can normally be reached Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875